SULLIVAN, Judge,
dissenting.
I respectfully dissent.
The evidence would concededly point to Boyd as an individual who was involved in dealing cocaine. He not only actually sold a small quantity to the confidential informant but then fled and attempted to dispose of an additional quantity of cocaine. The same cannot be said of Davis.
Although Davis and the others were, at one point in time, near or in front of Davis’s residence, Boyd walked some distance away from the others in making the sale transaction to the informant. Furthermore, the quantity of cocaine directly associated with Davis was the small quantity (less than that involved in the Johnson case) recovered from the wishing well. Commander Jelks testified that the circumstances appeared to be similar to drug “curbside service.” That implication was not substantiated by anything other than his speculative (although perhaps accurate) description of the scene.
It may well be that all three men at the site were involved in street drug traffick*1223ing. However, in my estimation the evidence against Davis falls short of the requisite degree of proof essential to a dealing conviction.
For this reason I would reverse and remand with instructions to discharge the defendant Davis.